Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Action is in response to Application 16/719,951 filed on 12/18/2019.
3.	Claim 1 is cancelled.
4.	Claims 2-21 are pending.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-7, 9-15 and 17-20 of U. S. Patent No. 10,356,200 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the 
7.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-20 of U. S. Patent No. 10,560,546 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Oath or Declaration
8.	Applicant(s) oath or declaration filed on 02/17/2017 are approved by the office.

Drawings
9.	The drawings and specifications filed on 12/18/2019 are approved by the office.

Information Disclosure Statement
10.	IDS(s) filed on 03/11/2020, 04/13/2020, 07/30/2020, 11/10/2020 and 01/22/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 2-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gauci et al., (USPUB 2016/0357774 A1) hereinafter Gauci.

12.	Regarding claim 2, Gauci disclosed a client device (see [0020]), comprising: 
a display that presents user interfaces for one or more mobile applications (see [0015-0016] shows “mobile device” and “screen of device); 
a data storage device having a cache that stores data received over a data communication network for the one or more mobile applications (see [0144] and [0155-0156] shows cache memory and application storage); 
a data processing apparatus that communicates with the data storage device and the display (see [0155-0156]), and performs operations comprising:
determining a predicted next action that a user of the client device is predicted to perform at a given user interface being presented by the display (see [0083-0087]);

prior to detecting the predicted next action, obtaining the computer-readable code for the application (see [0149] shows application for predictions are stored); and 
storing the computer-readable code in the data storage device (see [0149] shows application for predictions are stored).

Claim 11 recites a method that further includes limitations that are substantially similar to claim 2. As such, is rejected under the same rationale as above.

Claim 20 recites a non-transitory computer readable medium that further includes limitations that are substantially similar to claim 2. Gauci disclosed a non-transitory computer readable medium (See Fig.1 and associated texts). As such, is rejected under the same rationale as above.

13.	Regarding claims 3, 12 and 21, Gauci disclosed the client device of claim 2, wherein determining the predicted next action comprises: determining, for each of a plurality of actions including the predicted next action, a probability that the action will be performed; and determining that the probability for the predicted next action satisfies a threshold probability (see [0135] and [0139] shows threshold for predicted actions).




15.	Regarding claims 5 and 14, Gauci disclosed the client device of claim 3, wherein the probability for the predicted next action is based on a user interface context for the given user interface (see [0143] show context information of user interface interactions used for predictions).

16.	Regarding claims 6 and 15, Gauci disclosed the client device of claim 3, wherein the probability for the predicted next action is determined using one or more machine learning models (see [0138] shows learning model for predictions).

17.	Regarding claims 7 and 16, Gauci disclosed the client device of claim 6, wherein the one or more machine learning models are trained using historical action data specifying actions performed by users at the one or more user interfaces (see [0134-0135] shows models use historical action data).

18.	Regarding claims 8 and 17, Gauci disclosed the client device of claim 2, wherein the operations comprise: 
obtaining, prior to detecting the predicted next action, pre-action data that will be presented by the user interface prior in response detecting the predicted next action; and storing the next action data in the data storage device (see [0082-0088] shows obtaining historical data of actions (pre-action data) and storing prediction data (next action data)).

19.	Regarding claims 9 and 18, Gauci disclosed the client device of claim 2, wherein: the predicted next action comprises requesting an electronic resource; and the computer-readable code for the application comprises code for presenting content of the electronic resource (see [0056]).

20.	Regarding claims 10 and 19, Gauci disclosed the client device of claim 2, wherein the computer-readable code for the application comprises one or more scripts (see [0170]).

	Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Systems and methods for proactively populating an application with information that was previously viewed by a user in a different application. An Gross et al. ‘336)
Systems, methods and computer readable media for facilitating pricing. An example method may include determining a price adjustable promotion from a plurality of promotions, the price adjustable promotion having a first promotional price, a forecasted demand that provides an indication of a promotion inventory exhaustion period and a plurality of redemption parameters that comprise at least a promotional period, a promotional value and a redemption expiration and causing the price adjustable promotion to be offered at the second promotional price while at least one of the plurality of redemption parameters for the price adjustable promotion remain constant. (Bansal et al ‘894)
Methods and systems for implementing payment interface services using a payment platform. Multiple payments types are integrated into the payment platform to support customer payments for merchants. The payment platform identifies payment types that are relevant to a customer based on receiving an indication to personalize payment types for the customer, and on customer data resources that are accessed. One or more relevant payment types are determined based on the information of the customer. The payment types for the customer are determined from a plurality of payment types supported via the payment platform that supports customer payment type personalization. A payment type from the one or more payment types relevant to the customer is automatically chosen or explicitly chosen by the customer, such that a corresponding payment type provider authenticates the customer in order to complete the transaction. (Anderson et al. ‘822)
Building resource (e.g., Internet content) and attribute transition probability models and using such models for pre-fetching resources, editing resource link topology, building resource link topology templates, and collaborative filtering. (Altschuler et al. ‘767)
A method for managing data items retrieved for storage in a prefetch memory buffer includes determining a probability that a first data item will be Merchant ‘794)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        03/20/2021